DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 13, in the reply filed on June 15, 2021 is acknowledged.  Accordingly, claims 14 and 15 are withdrawn.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The subject specification fails to provide proper antecedent basis for the subject matter of claims 4 and 7 .

Claim Objections
Claim 2 is objected to because of the following informalities:  The word “sufficient” at line 6 should be replaced with “sufficient”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said intake" at lines 10 - 11.  There is insufficient antecedent basis for this limitation in the claim.
The term "about" in claim 8 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 2 – 13 are rejected by virtue of depending from rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5 and 8 – 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hawryluk (U.S. Patent No. 4,030,457).

    PNG
    media_image1.png
    432
    468
    media_image1.png
    Greyscale

	Regarding claim 1, as best understood in view of the 112b issues noted above, Hawryluk discloses an apparatus for improving the efficiency of an internal combustion engine (11) having a multi-stroke combustion chamber employing at least one inlet valve for receipt of a metered air/fuel mixture and at least one exhaust valve for discharge of spent air/fuel mixture, said improvement comprising an intake track (25) positioned between said metered air/fuel mixture (from carburetor 20) and said inlet valve, said intake track (25) juxtapositioned to an exhaust interconnect (12) (Figure 1; column 1, lines 37 – 54); wherein said air/fuel mixture is directed through said intake (Figure 1; column 1, lines 37 – 54).
Hawryluk discloses all of the structural limitations of claim 1.  As all of the structural limitations are disclosed, the system of Hawryluk is capable of heating the air/fuel mixture that flows through the intake track to a temperature above 225 degrees Fahrenheit for vaporization of liquid fuel.  The recitation of the intended use of a claimed invention must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art.  
Regarding claim 2, Hawryluk further discloses wherein said intake track (25) is constructed to withstand the maximum exhaust temperature of the internal combustion engine (11) (although not specifically stated, since the intake track is exposed to exhaust temperatures that directly emanate from the engine, the intake track must be able to withstand the maximum exhaust temperature of the engine).
Hawryluk discloses all of the structural limitations of claim 2.  As all of the structural limitations are disclosed, the system of Hawryluk is capable of gaining enough heat to cause said vaporization of the liquid fuel and maintain sufficient heat to maintain vaporization without condensing fuel back to a liquid state.  The recitation of the intended use of a claimed invention must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art.  As the system of Hawryluk is capable of gaining enough heat to cause said vaporization of the liquid fuel and maintain sufficient heat to maintain vaporization without condensing fuel back to a liquid state, Hawryluk discloses all of the limitations of claim 2.
	Regarding claim 3, Hawryluk further discloses wherein said air/fuel mixture is provided by a carburetor (20) (Figure 1; column 1, lines 46 – 54).
	Regarding claim 4, Hawryluk further discloses wherein fuel flow to said carburetor (20) is reduced in response to the increased vaporization of said air/fuel mixture (column 2, lines 25 – 35).
	Regarding claim 5, Hawryluk further discloses wherein intake track (25) causing said air/fuel mixture vaporization is spaced apart from an internal combustion chamber (Figure 1; column 1, lines 50 – 54).

	Regarding claim 9, Hawryluk discloses all of the structural limitations of claim 9.  As all of the structural limitations are disclosed, the system of Hawryluk is capable of operating such that said air/fuel mixture departing said intake track is in a pure gaseous state.  The recitation of the intended use of a claimed invention must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art.  As the system of Hawryluk is capable of operating such that said air/fuel mixture departing said intake track is in a pure gaseous state, Hawryluk discloses all of the limitations of claim 9.  In any event, Hawryluk further discloses wherein said air/fuel mixture departing said intake track (25) is in a pure gaseous state (column 1, lines 50 – 54). 
	Regarding claim 10, Hawryluk further discloses wherein said intake tract (25) includes an elbow (either of the bends in intake line 25 inside of heating compartment 13) (Figure 1).  
 	Hawryluk discloses all of the structural limitations of claim 10.  As all of the structural limitations are disclosed, the elbow of the intake tract of Hawryluk is capable of inhibiting suspended liquid fuel droplets from passing until vaporization.   The recitation of the intended use of a claimed invention must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art.  As the elbow of the intake tract of Hawryluk is 
	Regarding claim 11, Hawryluk further discloses wherein said intake track (25) is constructed of a material capable of withstanding maximum exhaust temperatures produced by said internal combustion engine (11) (although not specifically stated, since the intake track is exposed to exhaust temperatures that directly emanate from the engine, the intake track must be able to withstand maximum exhaust temperatures produced by the engine).

Claims 1 - 3, 5, 8, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geiger et al. (U.S. Patent No. US 4,155,339).

    PNG
    media_image2.png
    363
    564
    media_image2.png
    Greyscale

	Regarding claim 1, as best understood in view of the 112b issues noted above, Geiger discloses an apparatus for improving the efficiency of an internal combustion engine (1) having a multi-stroke combustion chamber employing at least one inlet valve for receipt of a metered air/fuel mixture and at 
Geiger discloses all of the structural limitations of claim 1.  As all of the structural limitations are disclosed, the system of Geiger is capable of heating the air/fuel mixture that flows through the intake track to a temperature above 225 degrees Fahrenheit for vaporization of liquid fuel.  The recitation of the intended use of a claimed invention must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art.  As the system of Geiger is capable of heating the air/fuel mixture that flows through the intake track to a temperature above 225 degrees Fahrenheit for vaporization of liquid fuel, Geiger discloses all of the limitations of claim 1.
Regarding claim 2, Geiger further discloses wherein said intake track (5) is constructed to withstand the maximum exhaust temperature of the internal combustion engine (1) (although not specifically stated, since the intake track is exposed to exhaust temperatures that directly emanate from the engine, the intake track must be able to withstand the maximum exhaust temperature of the engine).
Geiger discloses all of the structural limitations of claim 2.  As all of the structural limitations are disclosed, the system of Geiger is capable of gaining enough heat to cause said vaporization of the liquid fuel and maintain sufficient heat to maintain vaporization without condensing fuel back to a liquid state.  The recitation of the intended use of a claimed invention must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art.  As the system of Geiger is capable of gaining enough heat to cause said vaporization of the liquid 
	Regarding claim 3, Geiger further discloses wherein said air/fuel mixture is provided by a carburetor (2) (Figure 1; column 2, lines 63 – 66).
	Regarding claim 5, Geiger further discloses wherein intake track (5) causing said air/fuel mixture vaporization is spaced apart from an internal combustion chamber (Figure 1; column 2, line 67 – column 3, line 14).
	Regarding claim 8, as best understood in view of the 112b issues noted above, Geiger discloses all of the structural limitations of claim 8.  As all of the structural limitations are disclosed, the system of Geiger is capable of heating the air/fuel mixture to about 400 degrees F and maintained at a temperature of above 225 degrees F throughout said intake tract.  The recitation of the intended use of a claimed invention must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art.  As the system of Geiger is capable of heating the air/fuel mixture to about 400 degrees F and maintained at a temperature of above 225 degrees F throughout said intake tract, Geiger discloses all of the limitations of claim 8.
	Regarding claim 9, Geiger discloses all of the structural limitations of claim 9.  As all of the structural limitations are disclosed, the system of Geiger is capable of operating such that said air/fuel mixture departing said intake track is in a pure gaseous state.  The recitation of the intended use of a claimed invention must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art.  As the system of Geiger is capable of operating such that said air/fuel mixture departing said intake track is in a pure gaseous state, Geiger discloses all of the limitations of claim 9. 
	Regarding claim 11, Geiger further discloses wherein said intake track (25) is constructed of a material capable of withstanding maximum exhaust temperatures produced by said internal combustion .

Claims 1, 2, 5 and 8 – 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kruger (U.S. Patent No. US 3,032,023).

    PNG
    media_image3.png
    487
    542
    media_image3.png
    Greyscale

Regarding claim 1, as best understood in view of the 112b issues noted above, Kruger discloses an apparatus for improving the efficiency of an internal combustion engine having a multi-stroke combustion chamber employing at least one inlet valve for receipt of a metered air/fuel mixture and at least one exhaust valve for discharge of spent air/fuel mixture, said improvement comprising an intake 
Kruger discloses all of the structural limitations of claim 1.  As all of the structural limitations are disclosed, the system of Kruger is capable of heating the air/fuel mixture that flows through the intake track to a temperature above 225 degrees Fahrenheit for vaporization of liquid fuel.  The recitation of the intended use of a claimed invention must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art.  As the system of Kruger is capable of heating the air/fuel mixture that flows through the intake track to a temperature above 225 degrees Fahrenheit for vaporization of liquid fuel, Kruger discloses all of the limitations of claim 1.
Regarding claim 2, Kruger further discloses wherein said intake track (6) is constructed to withstand the maximum exhaust temperature of the internal combustion engine (although not specifically stated, since the intake track is exposed to exhaust temperatures that directly emanate from the engine, the intake track must be able to withstand the maximum exhaust temperature of the engine).
Kruger discloses all of the structural limitations of claim 2.  As all of the structural limitations are disclosed, the system of Kruger is capable of gaining enough heat to cause said vaporization of the liquid fuel and maintain sufficient heat to maintain vaporization without condensing fuel back to a liquid state.  The recitation of the intended use of a claimed invention must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art.  As the system of Kruger is capable of gaining enough heat to cause said vaporization of the liquid 
Regarding claim 5, Kruger further discloses wherein intake track (6) causing said air/fuel mixture vaporization is spaced apart from an internal combustion chamber (Figure; column 2, lines 12 – 29).
	Regarding claim 8, as best understood in view of the 112b issues noted above, Kruger discloses all of the structural limitations of claim 8.  As all of the structural limitations are disclosed, the system of Kruger is capable of heating the air/fuel mixture to about 400 degrees F and maintained at a temperature of above 225 degrees F throughout said intake tract.  The recitation of the intended use of a claimed invention must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art.  As the system of Kruger is capable of heating the air/fuel mixture to about 400 degrees F and maintained at a temperature of above 225 degrees F throughout said intake tract, Kruger discloses all of the limitations of claim 8.
	Regarding claim 9, Kruger discloses all of the structural limitations of claim 9.  As all of the structural limitations are disclosed, the system of Kruger is capable of operating such that said air/fuel mixture departing said intake track is in a pure gaseous state.  The recitation of the intended use of a claimed invention must result in a structural difference between the claimed invention and the prior art to patentably distinguish the claimed invention from the prior art.  As the system of Kruger is capable of operating such that said air/fuel mixture departing said intake track is in a pure gaseous state, Kruger discloses all of the limitations of claim 9.  
	Regarding claim 10, Kruger further discloses wherein said intake tract (6) includes an elbow (Figure; column 2, lines 16 - 18).  
 	Kruger discloses all of the structural limitations of claim 10.  As all of the structural limitations are disclosed, the elbow of the intake tract of Kruger is capable of inhibiting suspended liquid fuel droplets from passing until vaporization.   The recitation of the intended use of a claimed invention must 
	Regarding claim 11, Kruger further discloses wherein said intake track (6) is constructed of a material capable of withstanding maximum exhaust temperatures produced by said internal combustion engine (although not specifically stated, since the intake track is exposed to exhaust temperatures that directly emanate from the engine, the intake track must be able to withstand maximum exhaust temperatures produced by the engine).
Regarding claim 12, Kruger further discloses wherein said intake track (6) is juxtapositioned to an engine exhaust muffler (47) (Figure; column 2, lines 12 – 25).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hawryluk in view of Chipperfield (U.S. Patent Application Publication No. US 2007/0193549 A1).
Regarding claim 6, Hawryluk discloses the claimed invention except for wherein said air/fuel mixture is provided by a fuel injector.
Chipperfield is directed to an engine system.  Chipperfield specifically discloses wherein said air/fuel mixture is provided by a fuel injector (140) (Figure 1; paragraph [0010]).  
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hawryluk wherein said air/fuel mixture is provided by a fuel injector as taught by Chipperfield, as the references and the claimed invention are directed to engine systems.  As disclosed by Chipperfield, it is well known for the air/fuel mixture to provided by a fuel injector or a carburetor (paragraph [0010]).  Further, Hawryluk discloses providing the air/fuel mixture by a carburetor (20) (Figure 1; column 1, lines 46 – 54).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hawryluk wherein said air/fuel mixture is provided by a fuel injector as taught by Chipperfield, as such a modification is merely the substitution of one known device for providing the air/fuel mixture (the fuel injector of Chipperfield) for another known device for providing the air/fuel mixture (the carburetor of Hawryluk), and the results of such a substitution would have been predictable, namely, providing the air/fuel mixture.
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Geiger in view of Chipperfield.
Regarding claim 6, Geiger discloses the claimed invention except for wherein said air/fuel mixture is provided by a fuel injector.
Chipperfield is directed to an engine system.  Chipperfield specifically discloses wherein said air/fuel mixture is provided by a fuel injector (140) (Figure 1; paragraph [0010]).  
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Geiger wherein said air/fuel mixture is provided by a fuel injector as taught by Chipperfield, as the references and the claimed invention are directed to engine systems.  As disclosed by Chipperfield, it is well known for the air/fuel mixture to provided by a fuel injector or a carburetor (paragraph [0010]).  Further, Geiger discloses providing the air/fuel mixture by a carburetor (2) (Figure 1; column 2, lines 61 – 66).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geiger wherein said air/fuel mixture is provided by a fuel injector as taught by Chipperfield, as such a modification is merely the substitution of one known device for providing the air/fuel mixture (the fuel injector of Chipperfield) for another known device for providing the air/fuel mixture (the carburetor of Geiger), and the results of such a substitution would have been predictable, namely, providing the air/fuel mixture.

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the cited references either alone or in combination discloses the combination of limitations specified in claim 13.  Specifically, wherein said intake track comprises a first right angle elbow directing the air/flow downwardly through a first vertically positioned conductor tube, a second right angle elbow coupled to a second conductor tube horizontally disposed, a third right angle elbow coupled to a vertically disposed third conductor tube extending upward to a height equal to or above the entrance tube, a fourth right angle elbow coupled to a fourth horizontally disposed conductor tube, a fifth right angle elbow coupled to a fifth vertically disposed conductor tube, a sixth right angle elbow coupled to a sixth horizontally disposed conductor tube, a seventh right angle elbow coupled to a seventh vertically disposed conductor tube, an eighth right angle elbow coupled to a eighth horizontally disposed conductor tube, a ninth right angle elbow coupled to a ninth vertically disposed conductor tube, and a tenth right angle elbow coupled to an extender tube for delivering the vaporized air/fuel mixture to the combustion chamber in combination with the limitations of independent claim 1 is not disclosed by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Accordingly, claims 1 – 13 are rejected, and claims 14 and 15 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JASON D SHANSKE/Primary Examiner, Art Unit 3746